 


116 S4276 IS: Emergency Portable Benefits for Independent Workers Act
U.S. Senate
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
116th CONGRESS2d Session 
S. 4276 
IN THE SENATE OF THE UNITED STATES 
 
July 22, 2020 
Mr. Warner (for himself and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To require the Secretary of Labor to establish a program for providing portable benefits to eligible workers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Emergency Portable Benefits for Independent Workers Act. 2.FindingsCongress finds the following: 
(1)Many independent workers and workers in alternative work arrangements, constituting a sizable percentage of the workforce in the United States, do not have access to benefits and protections typically provided through traditional full-time employment. (2)Workers in alternative work arrangements include independent contractors, domestic workers, temporary workers, the self-employed, and others in contingent work arrangements. 
(3)According to a 2017 survey by the Bureau of Labor Statistics, workers in alternative work arrangements as their primary form of occupation constitute 10.1 percent of the labor force, roughly 16,000,000 Americans.  (4)In response to the global pandemic caused by the coronavirus, Congress created the temporary Pandemic Unemployment Assistance program under title II of division A of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) to provide access to unemployment insurance to previously ineligible workers, such as gig workers, freelancers, and the self-employed. 
(5)The people of the United States should not need an Act of Congress to have access to essential benefits and protections during the next economic downturn. 3.DefinitionsIn this Act: 
(1)CoronavirusThe term coronavirus has the meaning given the term in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123). (2)Eligible workThe term eligible work means any work performed for pay that is not in connection with traditional full-time employment. 
(3)Eligible workerThe term eligible worker means— (A)any worker who is not a permanent full-time employee of the parent entity hiring the worker for the eligible work, including any independent contractor, contract worker, self-employed individual, freelance worker, or temporary worker; and 
(B)any worker not traditionally eligible for unemployment compensation under the law of the State, including such a worker who has been affected by the coronavirus. (4)Portable benefitsThe term portable benefits— 
(A)means work-related benefits that are provided to eligible workers for eligible work in a manner that allows the worker to maintain the benefits upon changing jobs; and (B)includes— 
(i)contributions on behalf of the eligible worker made by a hiring entity (including multiple entities, if applicable) in connection with eligible work performed by the worker for the entity, including entities that facilitate the sale of such work; (ii)contributions made by the eligible worker; 
(iii)contributions on behalf of the eligible worker made by consumers; (iv)contributions on behalf of the eligible worker made by labor organizations or worker advocate non-profit organizations;  
(v)contributions made by a State or local unit of government; or (vi)a combination of two or more of the contributions described in clauses (i) through (v).  
(5)SecretaryThe term Secretary means the Secretary of Labor. (6)StateThe term State means each of the several States of the United States, the District of Columbia, Puerto Rico, American Samoa, the United States Virgin Islands, Guam, and the Northern Mariana Islands.  
(7)Worker advocate non-profit organizationThe term worker advocate non-profit organization means an entity— (A)that is an organization— 
(i)described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; or (ii)wholly owned or controlled by an organization described in clause (i); 
(B)all of whose actions regarding providing benefits to workers are taken for the sole purpose of maximizing benefits to the workers;  (C)that is neither owned nor controlled, in whole or in part, by any entity that is not an organization described in subparagraph (A)(i); and 
(D)that has a board of directors that holds a fiduciary duty to the workers with respect to provision of the benefits.  (8)Work-related benefitsThe term work-related benefits means benefits of a type that are commonly provided to traditional full-time employees, such as workers’ compensation, paid leave, skills training, disability coverage, health insurance coverage, retirement saving, income security, and short-term saving. 
4.Establishment of portable benefits program 
(a)Emergency portable benefits program established 
(1)In generalBy not later than September 1, 2020, the Secretary shall award funding, through allotments described in subsection (b), to States to— (A)assist in the technology modernization necessary for the expansion of unemployment insurance; and  
(B)support broad innovation and experimentation with respect to portable benefits. (2)Duration of allotmentsAllotments awarded under this subsection shall be for not less than a 2-year period. 
(b)FormulaEach State's allotment under this section shall bear the same relation to the amount available to carry out this section as the population of the State bears to the population of all States. (c)State requirements (1)Plan and implementation requirementsA State that accepts an allotment under this section shall agree to— 
(A)submit a plan for the use of the allotment, in accordance with the requirements of subsection (d), by not later than 90 days after receiving the allotment; and  (B)fully implement the plan submitted under subparagraph (A) by not later than 2 years after receiving the allotment. 
(2)Return of fundsA State that does not wish to receive an allotment under this section or does not submit a plan described in paragraph (1)(A) by the deadline required under such paragraph shall return the State's allotment to the Secretary of the Labor. (3)Use of returned fundsThe Secretary of Labor shall use any funds returned under paragraph (2) to provide supplemental allotments to the States that did submit a plan under paragraph (1), in the same manner as under subsection (b).  
(d)Uses of funds 
(1)Use of funds to improve unemployment compensation administrationA State receiving an allotment under this section shall use 50 percent of the amount of such allotment for improving the administration systems of its unemployment compensation law, including by taking such steps as may be necessary to ensure adequate resources in periods of high demand and by modernizing the information technology infrastructure used for such administration. (2)Use of funds to establish experimental portable benefit programsA State receiving an allotment under this section shall, in partnership with a local government, labor organization, or worker advocate nonprofit organization, use 50 percent of the amount of such allotment for the design, implementation, and evaluation of new models or approaches for providing portable benefits to eligible workers, including— 
(A)innovative proposals for paid leave, including paid family leave and medical leave, paid sick days, and annual leave; (B)providing a job seeker’s allowance; 
(C)retirement-related benefits; (D)the long-term expansion of eligibility for unemployment compensation; and 
(E)other programs specific to local economies in the State.  5.Report to CongressNot later than September 30, 2022, the Comptroller General of the United States shall evaluate the outcome of the allotments provided under section 4 and provide a report on such evaluation to Congress. Such report shall include an assessment of the impact of such allotments on the compensation of workers receiving portable benefits under section 4, in the aggregate and disaggregated by socio-economic and racial or ethnic demographic variables. 
6.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to carry out this Act $500,000,000 for fiscal year 2021.  (b)AvailabilityAmounts appropriated under subsection (a) shall remain available until expended. 
 
